Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 7/16/2019. Interview summary prepared on 2/24/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms.Jacobsen on 2/19/2021.
The application has been amended as follows: 
In claim 1, line 7  after “minor surface” add --------  , wherein the substrate includes a plurality of semiconductor die areas at which the active devices are located and streets around peripheries of the semiconductor die areas, and the removing the eutectic alloy composition from the minor surface of the substrate includes removing the eutectic alloy composition such that an additional portion of the eutectic alloy composition remains at the streets;  
In claim 1, line 10  after “minor surface” add --------; wherein the substrate includes a plurality of semiconductor die areas at which the active devices are located and streets around peripheries of the semiconductor die areas, the plurality of the semiconductor die areas are configured to be separated at the streets to produce individual semiconductor components, and the bonding layer is configured to be utilized for joining the individual semiconductor components to secondary structures.

 Cancel claim 9
Cancel claim 13
In claim 14, line 9 after “minor surface” add -------, wherein the removing the eutectic alloy composition from the minor surface of the substrate includes removing the eutectic alloy composition such that an additional portion of the eutectic alloy composition remains at the streets; --------------

Cancel claim 17

In claim 19, line 14 add after “streets’ add ------, wherein  the method  further comprising separating the plurality of the semiconductor die areas at the streets to produce individual semiconductor components, and the bonding layer is configured to be utilized for joining the individual semiconductor components to secondary structures.

Cancel claim 20

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust  “ a  method comprising: providing a device wafer, the device wafer including a substrate having a major surface and a minor surface opposite the major surface, and a plurality of active devices located at the major surface; forming a eutectic alloy composition at the minor surface of the substrate; removing the eutectic alloy composition from the minor surface of the substrate such that a portion of the eutectic alloy composition remains at an outer perimeter of the minor surface; wherein the substrate includes a plurality of semiconductor die areas at which the active devices are located and streets around peripheries of the semiconductor die areas, and the removing the eutectic alloy composition from the minor surface of the substrate includes removing the eutectic alloy composition such that an additional portion of the eutectic alloy composition remains at the streets;  and
depositing a bonding layer over the minor surface and the portion of the eutectic forming material layer alloy composition at the outer perimeter of the minor surface, wherein the substrate includes a plurality of semiconductor die areas at which the active devices are located and streets around peripheries of the semiconductor die areas, the plurality of the semiconductor die areas are configured to be separated at the streets to produce individual semiconductor components, and the bonding layer is configured to be utilized for joining the individual semiconductor components to secondary structures.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SAVITRI MULPURI/Primary Examiner, Art Unit 2816